*89The opinion of the court was delivered by
Garretson, J.
This was a suit on a bond given by the defendants to the plaintiffs for the faithful performance of a contract entered into, as therein stated, “by P. & H. Conlan, of the first part,” and “Sister Mary Nonna, Superioress of the School Sisters of Notre Dame, and at present head of the Institute of the Holy Angels, through their agent, John Dunphy.”
The suit is upon, the bond and in the name of the obligees on the bond.
The declaration is demurred to on the ground that the Institute of the Holy Angels is not a party to the contract. It is, however, a party to the bond, and the suit on the bond must be brought in the name of those to whom the bond is given, and this has been done.
In Woodbridge v. Hall, 18 Vroom 388, the demurrer was held good because the suit was not brought in the name of the obligee of the bond; and in Loeb v. Barris, 21 Id. 382, the demurrer was held good because a suit upon a lease under seal was brought in the name of Matilda Loeb, the lessor having been described in the lease as “H. Beck, agent for Matilda Loeb,” and signed “H. Beck, agent.”
The demurrer will be overruled, with costs.